MEMORANDUM **
Humberto Salazar-Manzano, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ *579(“BIA”) order adopting and affirming the Immigration Judge’s (“IJ”) order denying his application for cancellation of removal, and the BIA’s order denying his motion to reopen based on ineffective assistance of counsel. To the extent we have jurisdiction, it is conferred by 8 U.S.C. § 1252. We review de novo claims of constitutional violations in immigration proceedings, see Ram v. INS, 243 F.3d 510, 516 (9th Cir.2001), and review for abuse of discretion the denial of a motion to reopen, see Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003). We dismiss in part and deny in part the petition for review in No. 05-74793, and deny the petition for review in No. 06-71277.
We lack jurisdiction to review the BIA’s discretionary determination that SalazarManzano failed to show exceptional and extremely unusual hardship to a qualifying relative. See Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003). SalazarManzano’s contentions that the IJ’s order violated his constitutional guarantees under the Due Process and Equal Protection clauses are unpersuasive. See Ram, 243 F.3d at 517; Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005). We therefore dismiss in part and deny in part the petition for review in No. 05-74793.
We agree with the BIA’s conclusion that the performance by prior counsel did not result in prejudice to Salazar-Manzano, and thus his claim of ineffective assistance of counsel fails. See Rojas-Garcia v. Ashcroft, 339 F.3d 814, 826 (9th Cir.2003) (to prevail in an ineffective assistance of counsel claim, a petitioner must demonstrate prejudice). We therefore deny the petition for review in No. 06-71277.
In No. 05-74793, PETITION FOR REVIEW DENIED in part; DISMISSED in part.
In No. 06-71277, PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.